994 So.2d 1230 (2008)
Adam S. WALTERS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2794.
District Court of Appeal of Florida, Second District.
November 19, 2008.
KELLY, Judge.
Adam S. Walters appeals the summary denial of his motion to vacate sentence, motion to vacate judgment and sentence, and motion to reduce sentence filed pursuant to Florida Rules of Criminal Procedure 3.800(a), 3.850, and 3.800(c). An order denying a rule 3.800(c) motion on its merits is not appealable. Accordingly, we limit our review to the portions of the postconviction court's order denying Walters' 3.800(a) and 3.850 motions. See Akins v. State, 926 So.2d 412 (Fla. 2d DCA 2006); Morrow v. State, 799 So.2d 1094 (Fla. 2d DCA 2001).
The postconviction court's order was entered upon relinquishment of jurisdiction by this court from Walters' appeal of an oral order denying his motions. The written order contains no findings, explanation, or record attachments, and it does not advise Walters of his right to appeal; it simply denies his motions. This was error and requires reversal. See, e.g., Anderson v. State, 627 So.2d 1170 (Fla. 1993); Lott v. State, 865 So.2d 637 (Fla. 2d DCA 2004).
We therefore reverse the postconviction court's order and remand for reconsideration of the rule 3.800(a) and 3.850 motions. On remand, the trial court shall enter an order that articulates its reasoning and otherwise complies with the Florida Rules of Criminal Procedure.
Reversed and remanded for reconsideration.
CASANUEVA and LaROSE, JJ., Concur.